 CHEROKEE UNITED SUPERMcKinzie Enterprises, Inc. d/b/a Cherokee UnitedSuper and Westpark United Super and RetailStore Employees Union Local No. 782, char-tered by United Food and Commercial WorkersInternational Union, AFL-CIO.' Case 17-CA-8865June 20, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn February 26, 1980, Administrative LawJudge Joan Wieder issued the attached Decision inthis proceeding. Thereafter, the Charging Partyfiled exceptions and a supporting brief, and Re-spondent filed a brief in opposition to the ChargingParty's exceptions.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,3and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The name of the Charging Party, formerly Retail Store EmployeesUnion Local No. 782, chartered by Retail Clerks International Union,AFL-CIO, is amended to reflect the change resulting from the mergingof Retail Clerks International Union and Amalgamated Meatcutters andButcher Workmen of North America, on June 7, 19791 Respondent has moved to strike the exceptions filed by the ChargingParty and a response in opposition to Respondent's motion has been filedby the Charging Party. In view of our ultimate disposition of this case,we find it unnecessary to resolve the motion on it merits. Accordingly.Respondent's motion is hereby denied.I While we adopt the Administrative Law Judge's finding that Re-spondent did not violate Sec. 8(aXS) of the Act by failing to execute acollective-bargaining agreement, our examination of the record convincesus that Administrative Law Judge Wieder's decision to discredit the testi-mony of union official Phillips is without support. The AdministrativeLaw Judge discredited Phillips' testimony primarily because she found itconflicted with the testimony of Earl Davis, another union representa-tive, and that of Leonard McKinzie, Respondent's owner, whose testimo-ny she found to be mutually corroborative. However, our study of therecord reveals that Phillips' testimony, while not a mirror image, closelyparallels that of Davis and, thus, there is no basis for discrediting PhillipsThis notwithstanding, it is apparent from the record that there was no"meeting of the minds" about the inclusion of certain contractual provi-sions and, consequently, there was no contract Therefore, in agreementwith the Administrative Law Judge, we find that Respondent was underno obligatirn to execute the agreement tendered by the Union.250 NLRB No. 14DECISIONSTATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge: This casecame on for hearing at Kansas City, Kansas, on July 18,1979. The charge was filed March 30, 1979,' by RetailStore Employees Union Local No. 782, chartered byRetail Clerks International Union, AFL-CIO (herein theUnion), against McKinzie Enterprises, Inc. d/b/a Chero-kee United Super and Westpark United Super (hereinRespondent or Company). The Regional Director forRegion 17 issued a complaint and notice of hearing onApril 10, 1979, alleging that the Respondent has engagedin unfair labor practices in violation of Section 8(a)(5)and (I) of the National Labor Relations Act, as amend-ed.IssuesThe primary issues are:1. Whether the parties reached agreement on all termsof the collective-bargaining agreement on or about No-vember 15 and, if so, the terms of such agreement.2. If the parties reached such agreement, is Respond-ent obligated to execute a collective-bargaining contract.All parties were given full opportunity to participate,to introduce relevant evidence, and to examine andcross-examine witnesses. Oral argument was waived.Briefs, which have been carefully considered, weretimely filed.Upon the entire record, including especially my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYThe Company, a Kansas corporation, is engaged in theretail sale of groceries and food items at facilities locatedin Overland Park, Kansas. During the past 12 months, arepresentative period, Respondent's annual gross volumeof business exceeded $500,000 and it annually purchasesgoods or services valued in excess of $10,000 directlyfrom suppliers located outside the State of Kansas. Re-spondent admits and I find that it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.It. THE LABOR ORGANIZATION INVOLVEDIt was admitted in the pleadings and I find that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.nii. THE ALLEGED UNFAIR LABOR PRACTICESA. General BackgroundThe president and principal shareholder of Respond-ent, Leonard Mckinzie, determined in the spring of 1978,after 16 to 17 years of negotiating contracts through a' Unless otherwise indicated. all dates are In 197829 DECISIONS ()F NATIONAL LABOR RELATIONS BOARDmultiemployer bargaining association, to withdraw fromthat association.2 McKinzie was going to personally ne-gotiate with the Union. The Company operates two foodstores in Overland Park, Kansas. One store is referred toas the Cherokee store and is the situs of McKinzie'soffice; the other store is referred to as the Westparkstore.After the Union negotiated an industrywide agreementwith the multiemployer association, it contacted McKin-zie, on or about September 28, requesting that McKinziesign the industrywide agreement. The union representa-tive making the request was Earl Davis. McKinzie statedhe would not sign the industrywide agreement that heneeded some relief in the contract. Davis indicated thathe did not have authority to alter the terms of the con-tract but arranged to meet with McKinzie on October 2.B. Meeting of October 2Davis asked McKinzie what relief he sought from thestandard contract. McKinzie stated he was concernedabout two nonunion food markets3that were to open inclose proximity to his facilities. Davis noted that McKin-zie was particularly concerned about the potential com-petition from Dahl's, which was opening a 60,000 squarefoot store.4Due to his concern about the increased com-petition from the two new stores, McKinzie stated hewanted to work out some kind of program that wouldpermit him to compete with Aldi's and Dahl's, whichwere nonunion stores. One specific provision McKinzierequested was to allow the employment of utility clerks.Utility clerks would be permitted to perform all types ofwork in the store for a total of 80 hours a week.When Davis inquired what other relief McKinziesought, Respondent indicated that wages were not anissue. In fact, it is uncontroverted that McKinzie wascurrently paying his employees the same wages as thatspecified in the new industrywide contract, had paid allhis employees backpay to the effective date of that con-tract, and was continuing to make all contributions to thehealth, welfare, and pension plans.Davis' notes further indicate that McKinzie stated thathe did not want to get locked into anything that does notafford relief in the event his business decreased 35 per-cent due to the increased competition anticipated fromthe opening of the two new stores. Furthermore, thenotes reflect that the Union was informed that the"Harry Brown Law Firm ...was going to negotiatefor his [McKinzie's] two stores alone."Davis again informed McKinzie that he did not havethe authority to negotiate a contract with terms differentfrom the industrywide agreement and asked McKinzie tospecify the particular relief sought from the terms of thenew industrywide agreement. Davis' request was moti-vated by his desire to discuss McKinzie's proposals with2 It was stipulated by the parties that the withdrawal was timely andotherwise proper.3 Dahl's and Aldi's4 Davis took notes at the negotiating meetings between McKinzie andthe Union at the time of the meetings. Due to the timing of the note-taking in relation to the events, and the fact that the testimony did notrefute the content of the notes and in fact substantiated their accuracy,the notes are credited.his superiors who did have the authority to modify theprovisions of the industrywide agreement. McKinzie wasunable to provide in greater detail the nature of the reliefhe sought.C. Meeting of October 25At the next meeting Davis and Don Cook, anotherunion representative, discussed matters with McKinzie.Cook started the meeting by informing McKinzie thatthe Union was interested in getting Respondent to signthe industrywide agreement. McKinzie reiterated hisprior statements of need for contractual relief. Accordingto Davis' notes of the meeting, Cook stated that theUnion would be willing to meet with Respondent, ifMcKinzie's volume of business drops, to "work some-thing out if your business is at the point, you are goingunder, we will meet and meet with your people and ex-plain what's happening." The notes further reflect that,in response to Cook's statement, McKinzie informed theunion representatives that, 3 years ago, he ran into finan-cial difficulty at another store, "could not get any relieffrom the Union" and the store had to close. McKinziealso pointed out that, if layoffs were necessary due to theanticipated increase in competition, under the existingcontract they had to be done in the order of seniority.Layoffs based on seniority resulted in the retention of thehighest rated hourly employees which does not affordthe necessary financial relief; rather, he needed a wagemix of hourly employees if he got into financial difficul-ty. The possibility of reopening the contracts was dis-cussedThe union representatives again indicated that they didnot have authority to grant the relief sought. According-ly, they arranged to have another meeting, which wouldbe attended by an official having authority to alter theterms of the industrywide contract.D. Meeting of November 15The testimony regarding the statements made duringthe meeting of November 15 is the only evidence ofrecord that is subject to dispute. The meeting was at-tended by Davis, McKinzie, and James Phillips, theLocal's deputy trustee who had authority to alter theterms of the industrywide agreement.Phillips entered the meeting after it had commenced.According to Phillips, the possibility of establishing autility clerk classification was discussed and Phillipsagreed to permit the hiring of utility clerks, including theestablishment of such classification to work at the storeat a lower rate, but limited the number of such employ-ees to three per store and further limited the number ofhours these clerks worked per week to 80 hours at eachstore. McKinzie agreed to the restrictions proposed byPhillips. The union representatives indicated that theywould prepare the formal language of this agreement andforward it to McKinzie.Another matter discussed was the possibility of theUnion organizing the nonunion stores, particularlyDahl's. Phillips indicated that, if Dahl's commenced busi-ness employing individuals not represented by the Union,30 CIHER()KEE UNITED SUPERPhillips would attempt to organize the store or, in the al-ternative, place informational pickets at the store site.Phillips did recall a discussion about reopening thecontract and stated he explained to McKinzie that thepractice of the Local is that, when a store gets into fi-nancial difficulty, the union officials approach the mem-bership to explain the financial problems encountered bythe store. Phillips further represented that he informedMcKinzie that, prior to the union officials approachingthe employees, the Employer must show the Unionbooks so that the Union can assess the nature and extentof the financial difficulty and, if the store is operating inthe red, then and only then will they go to the member-ship and explain the problems. If the membership agrees,then the contract is renegotiated. According to Phillips.McKinzie responded, "if that's the way it's done, that isgreat I will be sure to get in touch with you if I starthaving any problems."Another matter, according to Phillips, raised byMcKinzie was his desire not to have union stewards inthe stores. Phillips averred that he told McKinzie thatthe contract was very explicit about union stewards: thatthe Union has the right to appoint union stewards ineach store but does not always exercise that prerogative.McKinzie's response, if any, was not the subject of testi-mony by Phillips or McKinzie.Acording to Phillips, another area questioned byMcKinzie regarded the technical language in the con-tract referring to technological changes. McKinzieplanned to put scanners in one store but was concernedthat after the scanners were implemented, if he had tolay off any employees due to the anticipated increase incompetition, he would be subject to that provision. Phil-lips said he replied that the contract provides that thelayoffs must be due to the technological reformation, i.e..the use of scanners or computers, and that, if the reduc-tion is caused by other factors, that particular clausedoes not apply. Phillips did not state what McKinzie re-plied to this explanation or whether McKinzie replied.Phillips stated he was under the impression that the dis-cussion with McKinzie regarding scanners was for clari-fication purposes only.On cross-examination Phillips did recall McKinzie dis-cussing his concern over the forthcoming opening ofboth Dahl's and Aldi's stores and admitted discussing aspossible relief something to do with the number of holi-days given, personal holidays, birthday days, and premi-um pay, night stockers premium pay specifically. How-ever, Phillips was under the impression that he had madeclear to McKinzie that the only way that they could dis-cuss the possibility of relief was to reopen the presentcontract by getting the permission of the employees.Phillips also stated he was aware that McKinzie through-out the negotiations was concerned about getting eco-nomic relief in the event that the competition threatenedRespondent's future operations, and that he was not con-cerned about wages or fringe benefits, but merelywanted to be assured of economic relief if the volume ofhis business went down as anticipated as a result of thenew competition. On cross-examination, Phillips furtherrecalled a conversation he had on or about November 8wherein McKinzie's prior problem with the Union ap-proximately 3 years ago involved a third store that es en-tually went out of business without the Union affordingany relief and recalled responding to McKinzie at thattime it was a new day for the Union and that "therewere possibilities that they could do a lot of things."McKinzie stated that he discussed with Phillips the dif-ficulty he experienced with the Union 3 years ago whichled to the need to close a store because the Union wxouldnot reopen the contract or provide any other firni ofrelief. Respondent recalls spending an extensive anmountof time during the meeting emphasizing his need for asafety valve which would afford relief in the event thepotential of economic hardship due to the anticipated in-crease in competition from nonunion stores came to fru-ition. McKinzie testified that at the end of the meeting,although the details of the reopener were not workedout, he believed the contract would contain a reopenerin the event he experienced economic hardship. McKin-zie also understood Phillips to say that the Union wouldorganize Dahl's and Aldi's within 90 days of their open-ing for business.Phillips' testimony is not crediteld .,\ previouslynoted, Phillips entered the meeting aftei it had alread3begun. At the outset of his testimony Phillips stated thatit was his understanding that, upon his entry into themeeting, the contract had already been negotiated andthat McKinzie had agreed to the provisions of the in-dustrywide contract. Phillips also mentioned that themembership had ratified the agreement. The McKinzieemployees had not ratified any agreement betwclen theUnion and Respondent as of November 15. Furthermore,the reason for the negotiations on November 15 was be-cause Mckinzie would not agree to the industrywidecontract. Another basis for discrediting Phillips' testimo-ny is Davis' testimony and notes. Davis admitted, as re-flected in his notes, that there would be no stewards ap-pointed in McKinzie's stores. However, the contract, inarticle 13.2, provides that the Union may appoint stew-ards in each store. It is noted that the Union has not, asof the date of hearing, appointed any stewards toMcKinzie's stores. The contract further did not providefor any reopening if there were diminution in business.Davis admitted, on cross-examination, that the contractsubsequently sent to McKinzie did not reflect the agree-ment that was reached on November 15 about the unionstewards. Davis further admitted that the draft contractcontains no reopening provisions for renegotiation of theterms in the event the store suffered economic hardshipdue to the anticipated increased competition. Davis ex-plained that, if the employees agreed to something less,then the contract could be changed. However, there isno provision in the agreement sent to McKinzie whichreflects that understanding. Davis also did not see anyprovisions in the contract that reflected his understand-ing of an agreement regarding the use of scanners. Andhis notes merely state "technological change-articleXXII, scanner operation."Based on the similarity of testimony of Davis andMcKinzie, demeanor, established or admitted facts, in-herent probabilities, and the other variant factors neces- DECISIONS OF NATIONAL LABOR RELATIONS BOARDsary to resolve credibility, I accept Davis' and McKin-zie's version of the November 15 meeting.E. Events After November 15Pursuant to Davis' and McKinzie's understanding,Davis drafted the formal language with regard to the useof utility clerks. Davis performed this task immediatelyafter the meeting and telephoned McKinzie to informhim of the language that was to be included in the termsof the agreement. It was unrefuted that McKinzie tele-phonically agreed to that language. Approximately aweek later the entire contract was forwarded to McKin-zie for his signature. The document was received on aSaturday and McKinzie stated he did not look at it untilafter a union meeting was conducted for the purposes ofratification of that agreement. The ratification meetingwas held on November 22, and the employees in bothstores approved the contract. The day after the ratifica-tion meeting, Davis called McKinzie to inform him thatthe agreement had been ratified. Davis also stated thatthe Union would like to have the agreement signed.McKinzie replied that he wished to look the agreementover before signing. That was the last conversationDavis had with McKinzie until February 7, 1979.On the preceding day, February 6, 1979, Davis and an-other union official went to McKinzie's store to talk withhim but McKinzie was not present. On the following dayDavis and his coworker returned to the store. The unionrepresentatives told McKinzie that they had come topick up the agreement. According to Davis, McKinziestated that he did not know whether he was going tosign it or not. On February 8, Davis had a telephoneconversation with McKinzie wherein McKinzie again re-fused to sign the agreement.Phillips also had a conversation with McKinzie in Feb-ruary 1979 during which he claims McKinzie had goneoff on a tantrum regarding the Union's failure to orga-nize Dahl's or Aldi's; he stated that McKinzie indicatedhe would not sign the contract and that Phillips couldnot recall what else "he was hollering about." Phillipsstated he then informed McKinzie that there was noagreement that the Union had to organize any store, thatMcKinzie had negotiated with the Union and hadreached an agreement, and that the agreement was rati-fied and McKinzie had to live with it. Phillips furthertold McKinzie that he had implemented the terms of thecontract, including employing utility clerks and payingback wages, and that, if he did not sign, they wouldspend whatever funds that were available for organizingin Kansas City on picketing McKinzie because he re-fused to live up to his bargain. McKinzie was said tohave replied he was going to think about Phillips' state-ment and call his lawyer. That was the last conversationPhillips had with McKinzie.McKinzie admitted that he never informed the Unionabout his reasons for failing to sign the contract. McKin-zie stated that he wished to discuss the proposed con-tract with his attorney but that he had difficulty inreaching his attorney.F. Analysis and ConclusionsThe duty to bargain collectively, defined by Sections8(a)(5) and 8(b)(3), requires both parties to execute writ-ten contracts "incorporating any agreement reached"when requested. See Section 8(d) (cf. H. J. Heinz Compa-ny v. N.L.R.B., 311 U.S. 514, 526 (1941)). The principalquestion, therefore, is whether the parties reached agree-ment. Sumner Home for the Aged, 226 NLRB 976 (1976).The Union and the General Counsel contend that thedraft agreement forwarded to McKinzie and ratified byhis employees accurately reflects the agreement reachedon November 15. Respondent, on the other hand, arguesthat the utility clerk provision is unclear, there is no pro-vision for reopening the contract in the event of financialhardship, and the oral agreement regarding union stew-ards was not included, nor was the change in the provi-sion relating to the use of scanners.To support their contention, the General Counsel andthe Union argued that there is no evidence that the par-ties did agree to reopening the contract or that such aproposal was, in fact, ever made. It is further averredthat the utility clerk provision's lack of clarity was amatter not raised until the hearing, yet McKinzie wasable to implement those provisions, which, it is asserted,greatly impairs his credibility. It is further averred thatMcKinzie never raised in his testimony the issue of unionstewards or the use of scanners. Furthermore, it is assert-ed that McKinzie's silence regarding the alleged incom-plete or unclear agreement until the day of the hearingshould be construed as demonstrating that the contractwas consistent with the terms agreed to at the November15 meeting.Unfortunately, there was no memorandum of under-standing or other documentation that demonstrates thedetails or the scope of discussions conducted on Novem-ber 15 or the agreements reached on that date. There-fore, it is necessary to determine whether the negotia-tions have produced a bargain. The bargaining historyand all other relevant circumstances surrounding the ne-gotiations must be examined to determine if an enforce-able agreement has been reached. Gulf Refining and Mar-keting Company, a Division of Gulf Oil Corporation, 238NLRB 129 (1978).It is clearly established that during the course of thenegotiations McKinzie refused to agree to the terms ofthe industrywide contract based on his concern over theimminent opening of two competitors whose employeeswere not unionized and the financial impact flowingtherefrom. McKinzie, it is well established, sought relieffrom the impact of this additional competition in theterms and conditions of the collective-bargaining agree-ment he was negotiating. One manner of affording reliefwas clearly discussed and did result in some type ofagreement. That relief was the implementation of a util-ity clerk classification.The second area of relief requested involved the re-opening of the contract if Respondent's business de-creased either in a specified amount or to the extent thathis future operations were jeopardized. While the Gener-al Counsel and the Union argued that McKinzie accept-ed the Union's assurances that if Respondent was in dire32 CHEROKEE UNITED SUPERfinancial straits the Union would ask his employees to re-negotiate the contract, his clear acceptance of these as-surances is not a matter of evidence. It is admitted by theunion witnesses that McKinzie referred to an incidentthat occurred 3 years prior to the current negotiationswherein he sought relief from the Union to maintain theoperations of a third store, to no avail. The ChargingParty also admitted that during the discussions bothprior to and during the November 15 meeting the possi-ble contractual relief that could be afforded in a reopenerincluded altering holidays and premium pay provisions.Furthermore, the evidence of record does not clearlydemonstrate that McKinzie accepted the assurance of theUnion's representative regarding the appointment ofunion stewards and the application of the technologicalclause in the event that Respondent implemented the useof scanners at one store and subsequently had to lay offemployees because of the diminution in business occa-sioned by the increased competition. Accordingly, it isconcluded that the record evidence does not clearlydemonstrate that McKinzie accepted all of the proposalsand explanations offered by the Union.As stated in Pittsburgh-Des Moines Steel Company, 202NLRB 880, 888 (1973):Though technical rules of contract law do notnecessarily control decisions in labor-managementcases, normal "offer and acceptance" rules are gen-erally considered determinative with respect to theexistence of collective-bargaining contracts ...When such rules are being applied, determinationswith regard to whether agreements have really beenreached-together with determinations, when re-quired, regarding their substance-must derive fromwhat the parties said and did during their negotia-tions. If words and conduct chargeable to one orany party have but one reasonable meaning, withrespect to which the other party has noted concur-rence, a contract will be deemed concluded on thatbasis. See Clark on Contracts, Fourth Edition, sec. 3,p. 4. Therein, we note that:The law ...judges of an agreement betweentwo persons exclusively from those expressions oftheir intentions which are communicated betweenthem.Thus, should a party's words and conduct, judged by areasonable standard, manifest his intention to agree, hisreal or unexpressed intention will be considered immate-rial. 17 C.J.S. Contracts § 32, p. 361; 12 Am. Jur. Con-tracts § 19, p. 515. Conversely, however, when oneparty's words or conduct, judged by a reasonable stand-ard, lack specificity, or mask a latent ambiguity, which areference to relevant, mutually comprehended, extrinsiccircumstances cannot resolve, manifestations of concur-rence-though proffered by the putative "other" par-ties-can hardly be considered a determinative sign thatcontractual consensus was achieved.Extrinsic evidence thus has relevance where the actsor words are ambiguous. See Williston on Contracts, 3ded., Vol. 1, § 66. Additionally, the nature of the particu-lar acts and conduct and the surrounding circumstancesare considered in determining whether there is, in fact, acontract. 17 Am. Jur. Contracts § 25, p. 360 (1964).McKinzie's conduct regarding the utility clerk provisiondemonstrates that there was an agreement on the provi-sions of the contract regarding the utilization of such em-ployees even if Respondent now expresses some doubt asto the actual manner of implementing that provision.However, the argument that McKinzie's failure tomention the failures to include in the written proposalthe embodiment of the reopener, the elimination of thesteward provision, or a modification relating to the useof scanners is conduct demonstrative of agreement is notpersuasive. This finding is not altered even if it is as-sumed, arguendo, that the discussions involving the useof scanners was satisfactorily resolved at the November15 meeting, resulting in a determination that it was notnecessary to modify the industrywide contract terms tomeet McKinzie's concerns. That Respondent implement-ed the wage and other financial benefits agreed to in theindustrywide contract prior to the November 15 negoti-ating session indicates that he was very willing to abideby the terms of the industrywide contract as well as theagreement regarding utility clerks prior to reaching abargain on all the terms and conditions currently undernegotiation. That McKinzie never explained to the Unionwhy he failed or refused to sign the proposed agreementis not persuasive that such agreement existed or it couldbe argued that the Union's failure to ask if all the termscontained therein accurately reflected any and all theagreements reached on November 15 indicated theirknowledge that the contract in fact did not contain allitems agreed to.McKinzie informed the Union more than once that hewished to consult with his attorney regarding negotia-tions. That this reason is the cause for the failure to com-municate his reasons for dissatisfaction with the proposedagreement is at least as plausible as that advanced by theUnion and the General Counsel, particularly in light ofRespondent's action of implementing the wage and otherpension benefits agreed to in the industrywide collective-bargaining agreement prior to the commencement of anynegotiations. Respondent was not delaying the expendi-ture of funds by failing to execute the contract.As to the matter of union stewards, the Union appearsto consider it a matter on which it has complete free-dom. This position leads support to a finding that therewas no agreement on this issue for, if the parties concurwith respect to a bargainable matter, i.e., no stewardswould be appointed at either of Respondent's stores, oneof the parties may not frustrate the bargaining by insist-ing that it not be included in the collective-bargainingagreement. There was no clear showing on the recordthat McKinzie agreed to waive his request to not havethe Union appoint stewards at the stores. Davis' creditedtestimony admitted that this agreed-to provision was notincluded in the copy of the contract tendered to Re-spondent for signature.5The draft contract, with the ex-s Respondent's actions during negotiations and in failing to sign theagreement is not alleged to be a result of had-faith bargaining The corn-Continued33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDception of the utility clerk provision, is the same agree-ment as the industrywide contract that McKinzie foundunacceptable, and admittedly did not contain some of theterms agreed to during negotiations.The affirmative case fails to establish that Respondentconcurred in not modifying the contract to include aprovision for reopening the agreement in the event theCompany's business diminished to a specified point orthe operation was placed in financial jeopardy, or agreedto not alter the section regarding the appointment ofunion stewards. The essential allegation of the complaintthat Respondent had modified his original demands andreached an agreement has not been proved. Accordingly.since this burden of proof falls on the General Counsel,the complaint must be dismissed. Lucas County FarmBureau Cooperative Association, Inc., 218 NLRB 1150(1975); Pittsburgh-Des Moines Steel Company, supra; andplaint is narrowly drawn to allege only that Respondent and the Unionreached agreement and that Respondent refused to sign the agreementwhen it was reduced to writing The evidence clearly followed the alle-gations of the complaint. Accordingly, there is not an issue of bad-faithbargaining raised either in the pleadings or by the evidence.Shreveport Garment Manufacturers, 133 NLRB 117(1961).CONCLUSIONS OF LAWI. Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent did not commit the unfair labor prac-tices alleged in the complaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER6The complaint is dismissed in its entirety.6 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the find-ings, coinclusions, and recommended Order herein shall, as provided inSec 102.48 of the Rules and Regulations, be adopted by the Board andheconme its findings, conclusions, and Order, and all objections theretoshall be deemed '%aived for all purposes34